UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4685

JANETTE RIDEOUTT,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Wheeling.
Frederick P. Stamp, Jr., Chief District Judge.
(CR-99-11)

Submitted: July 13, 2000

Decided: July 21, 2000

Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Charles T. Berry, BOWLES, RICE, MCDAVID, GRAFF & LOVE,
P.L.L.C., Fairmont, West Virginia, for Appellant. Samuel Gerald
Nazzaro, Jr., Assistant United States Attorney, Wheeling, West Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Janette Rideoutt appeals from her convictions and sentences for
conspiracy to possess with intent to distribute and to distribute
cocaine, in violation of 21 U.S.C. § 846 (1994), and aiding and abet-
ting the possession with intent to distribute cocaine, in violation of 21
U.S.C. § 841(a)(1) (1994) and 18 U.S.C. § 2 (1994). Rideoutt's attor-
ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), addressing the sufficiency of evidence to sustain
Rideoutt's convictions and whether the trial was unfairly tainted by
the prosecutor's remarks during the closing arguments. Counsel
asserts that there are no meritorious issues for appeal. Rideoutt was
notified of her right to file a pro se supplemental brief, but has not
done so. The Government elected not to file a responding brief. We
affirm.

To sustain a conviction the evidence, when viewed in the light
most favorable to the government, must be sufficient for a rational
trier of fact to have found the essential elements of the crime beyond
a reasonable doubt. See Glasser v. United States , 315 U.S. 60, 80
(1942). In making this assessment, the government is entitled to all
reasonable inferences from the facts established to those sought to be
established. See United States v. Tresvant, 677 F.2d 1018, 1021 (4th
Cir. 1982). Our review of the record under this standard leads us to
conclude that Rideoutt's convictions are supported by sufficient evi-
dence.

To set aside a conviction for prosecutorial misconduct in closing
argument, we must find (1) that the prosecutor's remarks were
improper and (2) that they prejudicially affected the defendant's sub-
stantial rights so as to deprive her of a fair trial. See United States v.
Wilson, 135 F.3d 291, 297 (4th Cir. 1998). In the instant action, the
prosecutor's comments did not directly refer to Rideoutt's failure to
testify. The comments reflected exactly what the evidence revealed,
that is, that the Government established facts from which the jury
could return a guilty verdict. Accordingly, we find that the remarks
were not improper and that Rideoutt was not denied a fair trial.

                     2
In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Rideoutt's convictions and sentence. This court requires
that counsel inform his client, in writing, of her right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3